Citation Nr: 1828760	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-28 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973.  He died in December 2010.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) at the Milwaukee, Wisconsin Pension Center.


FINDINGS OF FACT
	
1.  The Veteran died in December 2010 and the cause of death, as certified, was acute myocardial infarction, due to coronary artery disease and congestive heart failure.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities, and additionally, a final, April 2008 rating decision from the St. Petersburg, Florida RO had denied service connection for coronary artery disease, in which the Veteran did not appeal.

3.  The preponderance of the evidence is against a finding that the Veteran's death is related to a service-connected disabilities and/or active military service.


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1310 (West 2012); 38 C.F.R. §§ 3.303, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 , 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a) (2017).  To constitute as a principal cause of death from a service-connected disability, it must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2017).  To constitute as a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The appellant asserts that her husband was exposed to herbicides while in the military, and therefore, his death is service connected.  See April 2018 Appellate Brief.

VA regulations provide that if a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6).  Certain diseases, including and not limited to, ischemic heart disease (including acute myocardial infarction, as well as coronary artery disease) are presumed to be service connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. § 3.309(e) (2017).

The Certificate of Death establishes that the Veteran died in December 2010 and that the immediate cause of death was acute myocardial infarction, due to coronary artery disease and congestive heart failure.

There is no dispute that the Veteran was diagnosed with acute myocardial infarction and coronary artery disease.  However, the Veteran did not serve in the Republic of Vietnam, but rather, along the Demilitarized Zone of Korea, as conceded and undisputed by the appellant.  See January 2011 Form VA 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child; see also Military Personnel Records.  Therefore, service connection on a presumptive basis has not been established.  

Alternatively, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  Thus, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  However, in this case, in April 2008, the AOJ had already denied a service connection claim	for coronary artery disease because it determined that there was no evidence that this disability was incurred in or aggravated by military service; and that there was no evidence that this disability manifested to a compensable degree within one year of discharge from service.  See April 2008 Rating Decision.  

Thereafter, the Veteran did not perfect an appeal of this April 2008 rating decision within one year, and therefore, this decision became final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, unless there is new and material evidence that has not been previously considered by VA, which could raise a reasonable possibility of substantiating the claim of service connection for coronary artery disease; or there is evidence of clear and unmistakable error in denying service connection, this decision cannot be reopened or revised.  38 C.F.R. §§ 3.105, 3.156(a) (2017); see Damrel v. Brown, 6 Vet. App. 242 (1992); see also Russell v. Principi, 3 Vet. App. 310 (1992).  Therefore, the Veteran is not service connected for ischemic heart disease, myocardial infarction, coronary artery disease or congestive heart failure.

The Board is grateful for the Veteran's honorable service.  However, based on the evidence of record, the Board finds that the evidence in this case does not reach the level of equipoise that the Veteran's acute myocardial infarction, congestive heart failure and/or coronary disease were related to his active service.  Therefore, in the absence of evidence linking the Veteran's disabilities to his active service, the Board finds that the cause of the Veteran's death was not due to a service-connected disability.  Accordingly, the benefit-of-the-doubt rule is not applicable, and this claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


